PRENDERGAST, J.
This is a misdemeanor case. The defendant was charged and convicted of unlawfully selling intoxicating liquors in Potter county,. Tex., after an election had been held by the qualified voters of said county in accordance with law to determine whether or not the sale of intoxicating liquors should be prohibited in said county, and such election had resulted in favor of prohibition, and the commissioners’ court had duly made, passed, and entered its order declaring the result of such election, and absolutely prohibited such sales; and his punishment was assessed at a fine of ?100 and 60 days in jail.
The Assistant Attorney General has filed a motion to dismiss this appeal, among others, on the ground that the recognizance does not state the amount of the punishment inflicted in the trial court. The motion is well taken. Articles 886, 887, and 888, Code Cr. Proc. 1895; Clark v. State, 41 Tex. Cr. R. 635, 56 S. W. 623; Walker v. State, 56 S. W. 913; McDade v. State, 56 S. W. 916; Beck v. State, 56 S. W. 917. Many other cases to the same effect might be cited, but we deem it unnecessary.
The motion is granted, and the appeal dismissed.